
	

113 HR 5744 IH: State Wide Interoperable Communications Enhancement Act
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5744
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Payne (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to require recipients of State Homeland Security Grant
			 Program funding to preserve and strengthen interoperable emergency
			 communications capabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the State Wide Interoperable Communications Enhancement Act or the SWIC Enhancement Act.
		2.Minimum contents of application for certain homeland security grant funds
			(a)In generalParagraph (2) of section 2004(b) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)) is amended
			 by—
				(1)redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
				(2)inserting after subparagraph (A) the following new subparagraph:
					
						(B)
							(i)certification that the Governor of the State has designated a Statewide Interoperability
			 Coordinator, including identification in such certification of the
			 individual so designated, who is shall be responsible for—
								(I)overseeing the daily operations of the State’s interoperability efforts;
								(II)coordinating State interoperability and communications projects and grant applications for such
			 projects;
								(III)establishing and maintaining working groups to develop and implement key interoperability
			 initiatives; and
								(IV)implementing and updating, as necessary, a Statewide Communications Interoperability Plan that
			 specifies the current status of State efforts to enhance communications
			 interoperability within the State, including progress or setbacks, and
			 future goals for communications interoperability among emergency response
			 agencies in the State; or
								(ii)if a Statewide Interoperability Coordinator has not been designated in accordance with clause (i)—
								(I)certification that the State is performing in another manner the functions described in subclauses
			 (I) through (IV) of such clause; and
								(II)identification in such certification of an individual who has been designated by the State as the
			 primary point of contact for performance of such functions;.
				(b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to any grant for which an
			 application was submitted under the State Homeland Security Grant Program
			 before the date of the enactment of this Act.
			
